Citation Nr: 1809170	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with hypertension and subjective reports of blurred vision prior to June 17, 2010, and in excess of 40 percent from June 27, 2010.  

2. Entitlement to an earlier effective date for service connection for tinea pedis.  

3. Entitlement to an earlier effective date for service connection for peripheral neuropathy of bilateral upper extremities.

4. Entitlement to an earlier effective date for service connection for peripheral neuropathy of bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1988 to September 1988, February 1991 to March 1991, and January 1992 to October 1999.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from September 2007 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the file.

In August 2017, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination for his diabetes as well as VA examinations to assess the Veteran's vision, hypertension, and kidney/renal dysfunction associated with his diabetes.  Additionally, the appeal was remanded for the issuance of a statement of the case regarding the claims for an earlier effective date for service connection for tinea pedis and peripheral neuropathy of the bilateral upper and lower extremities.  

Since remand, the Veteran underwent the requested VA examinations, and a statement of the case was issued to the Veteran regarding the claims for an earlier effective date for tinea pedis and peripheral neuropathy of the right lower extremity.  Thus, as to these issues, the Board determines that there has been substantial compliance with the August 2017 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

As will be discussed in the remand portion of this decision, additional remand is necessary regarding the claims for an earlier effective date for peripheral neuropathy of the bilateral upper extremities and left lower extremity.  Thus, those issues are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to June 17, 2010, the Veteran's diabetes required insulin and a restricted diet but not regulation of activities.

2. From June 17, 2010, the Veteran's diabetes required insulin, a restricted diet, and regulation of activities; his diabetes also manifested in episodes of ketoacidosis and hypoglycemic reactions but no hospitalizations once per year or visits to a diabetic care provider twice a month.

3. The Veteran did not file a claim for service connection for tinea pedis but rather was granted service connection based on findings of a June 17, 2010, VA examination for diabetes.  The date of claim for service connection for tinea pedis is September 25, 2006.  

4. The Veteran did not file a claim for service connection for peripheral neuropathy of the right lower extremity but rather was granted service connection based on findings of a June 17, 2010, VA examination for diabetes.  The date of claim for service connection for peripheral neuropathy of the right lower extremity is September 25, 2006.  



CONCLUSIONS OF LAW

1. Prior to June 17, 2010, the criteria for an initial rating in excess of 20 percent for diabetes have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7913 (2017).

2. From June 17, 2010, the criteria for a rating in excess of 40 percent for diabetes have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7913 (2017).

3. The criteria for an effective date earlier than June 17, 2010, for the grant of service connection for tinea pedis have not been met.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

4. The criteria for an effective date earlier than June 17, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in April 2007.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims as well.  VA has obtained all identified and available service and post-service treatment records.  Additionally, the VA examinations afforded the Veteran in October and November 2017 for his diabetes and associated conditions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's symptoms and history and addressed relevant rating criteria. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's diabetes mellitus has been rated under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Diagnostic Code 7913 provides that requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet is rated 20 percent disabling.  Requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is rated 60 percent disabling.  Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is rated a maximum 100 percent disabling.  

The rating criteria for diabetes are successive.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  Successive criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. at 363.  Medical evidence is required to support this criterion; a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id. at 364.  

Although VA regulations under 38 C.F.R. §§ 4.7, 4.21 generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, those regulations do not apply where the rating schedule establishes successive criteria.  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Here, the Board notes that the Veteran's service-connected diabetes is evaluated as 20 and 40 percent disabling.

Prior to June 17, 2010

The Veteran contends that he is entitled to a rating in excess of 20 percent for his diabetes prior to June 17, 2010.  

The medical evidence during this period of the appeal consists of VA and private treatment reports, which the Board will discuss chronologically.  A September 2006 ER note from Atlanta VA Medical Center (VAMC) indicates that the Veteran has hypoglycemia due to diabetes.  A July 2007 eye examination report from QTC Medical Services indicates that the Veteran had diabetes for one year, which was being controlled on medication.  The report also notes that at one point, the Veteran had developed blurred vision in both eyes due to his blood sugar levels.  The examiner noted that when the blood sugar came under control, the Veteran's vision improved.  The impression provided was no ocular complications of diabetes mellitus.  A September 2009 consult report from Atlanta VAMC indicates that the Veteran was on oral medication for his diabetes after failing diet control.  

As to lay statements, in the September 2006 claim for service connection for diabetes, the Veteran indicated that he contracted diabetes after being overdosed on steroids following sinus surgery at a VA hospital.  In his November 2007 notice of disagreement, the Veteran indicated that his rating was assigned without any medical examination, blood-sugar testing, or review of his medication.  He indicated that he takes restricted diet classes to regulate the food he eats and that he experiences frequent headaches, blurred vision, and sometimes low sugar due to his diabetes.  

In a May 2009 VA 9 form, he indicated that he does not believe a 20 percent rating is justified for the damage caused by the VA hospital and the surgery that caused him to become a type II diabetic.  He indicated that in the last two years, he was treated on several occasions by Dr. A. for blood sugar above 250.  He indicated he was placed on several oral medications that did not work and was currently taking insulin injections and oral medications combined.  He indicated that since then, he had seen a cardiologist, urologist, and podiatrist and that all had indicated the overdose of prednisone and type II diabetes would cause serious health issues and irreversible damage to his body.  He indicated that the errors made by VA doctors caused major changes to his life and that his life expectancy has been shortened and has caused major hardship to his family.  In a subsequent July 2009 VA 9 form, the Veteran indicated that he was declined for life insurance due to his diabetes and that this shows that his case is life changing.  

At the August 2014 hearing, the Veteran indicated that he first started taking medication for diabetes in 2006, was first put on a restricted diet in 2006, and was first put on activity restrictions in 2012.  He indicated that he had been prescribed insulin in 2008.  He indicated that he suffers from hypoglycemic reactions.  He also indicated a condition that was inaudible to the hearing transcriber, which the Board presumes is "ketoacidosis" based on other evidence of record.  The Veteran indicated that the conditions require one or two hospitalizations each year.  When asked whether the conditions require visits to a diabetic care provider at least twice a month, the Veteran indicated no.  He indicated that he receives treatment at East Point Clinic and Crawford Long Hospital and that he was in the hospital for his diabetes in 2013.  He indicated that he goes to the hospital 3-4 times a month.  The VLJ asked the Veteran if he has to be admitted to the hospital every 3-4 months, and the Veteran clarified that no, he goes to be treated every 3-4 months.  The Veteran further clarified that he has only been admitted to the hospital once, which was in 2013.

Merits

Having reviewed the evidence, the Board finds that the Veteran's diabetes warrants a 20 percent rating prior to June 17, 2010.  The medical and lay evidence of record during this period of the appeal reflect use of insulin and restricted diet to control the Veteran's diabetes.  Diagnostic Code 7913 provides a 20 percent rating for these symptoms.  Thus, a 20 percent rating is warranted.  

However, a higher rating is not warranted.  In addition to the symptoms shown, a higher rating requires regulation of activities.  The Board notes that Camacho requires a medical determination that regulated activities are required due to diabetes.  Additionally, the Court in Camacho makes it clear that the term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities" and that a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id. at 363, 364.  During this period of the appeal, there is no evidence to support that a physician placed the Veteran on restricted activities and that he was instructed to curtail his activities so as to avoid strenuous activity due to his diabetes.  Moreover, the Veteran has indicated that he was not placed on regulated activities until 2012.  As the evidence does not support that the Veteran was on regulated activities during this period of the appeal, a 40 percent rating is not warranted.  

Given that provisions for a 40 percent rating are directly incorporated into the criteria for 60 and 100 percent ratings, it follows that as the requirements for a 40 percent rating are not met, the next higher ratings under Diagnostic Code 7913 do not apply.  Tatum v. Shinseki, 23 Vet. App. at 152.

In light of the evidence, the Board determines that a disability rating of 20 percent, but no higher, is warranted for the Veteran's diabetes prior to June 17, 2010.  

From June 17, 2010

The Veteran contends that he is entitled to a rating in excess of 40 percent for his diabetes from June 17, 2010.  On June 17, 2010, the Veteran underwent a VA diabetes examination.  The corresponding Disability Benefits Questionnaire (DBQ) reflects the Veteran's reports that he experiences diabetic ketoacidosis, requires hospital treatment on average once a year, and required hospital treatments six times a year.  He also reported that he had experienced hypoglycemic reactions within the past year requiring two visits to a diabetic care provider.  The Veteran also reported progressive weight loss of 30 pounds from 2006 to 2007.  

Additionally, the Veteran described tingling and numbness in his feet.  He described urinary incontinence with no pad needed.  He indicated that he does not require use of an appliance.  He indicated that he treats his diabetes with diet, medication, and insulin.  He described blurred vision during hypoglycemic episodes and reported that the problem had been present for four years.   The diagnosis was diabetes, and the examiner noted subjective factors of weight loss, numbness and tingling of the feet, and generalized pain and objective factors of decreased sensation to the right distal foot.  The examiner indicated that the Veteran was to avoid strenuous activities so as to prevent hypoglycemic reactions.  

The Veteran underwent another VA examination for his diabetes and associated conditions in March 2015, which the Board determined are inadequate because the examiner reported numerous internal inconsistencies regarding which of the Veteran's comorbid disorders were related to his diabetes.  The Veteran also underwent a VA examination in October 2016, which the Board also found inadequate as the examiner only addressed etiology and not the current severity and manifestations of the Veteran's diabetes.  

In November 2017, the Veteran underwent another VA diabetes examination.  The examiner noted that the Veteran's diabetes is managed by restricted diet and that he is prescribed an oral hypoglycemic agent.  The examiner indicated that the Veteran does not require regulation of activities as part of medical management of diabetes mellitus.  The report indicates that the Veteran visits a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The examiner noted that the Veteran has diabetic peripheral neuropathy and indicated there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's diabetes.  The examiner also indicated there were no scars (surgical or otherwise) related to the Veteran's diabetes or treatment.  In addition to the questions specified in the DBQ, the examiner cited a March 2017 primary care note from Merritt-Atkina, which indicated that the Veteran has a history of poorly controlled diabetes.  The examiner also noted that the Veteran had not been seen by his primary care provider in over a year.  The examiner also indicated that the Veteran's hypertension was at goal.  

Merits

Having reviewed the evidence, the Board finds that the Veteran's diabetes warrants a 40 percent rating from June 17, 2010.  The evidence during this period of the appeal reflects use of insulin, restricted diet, and regulation of activities prescribed by a doctor as required per Camacho.  Diagnostic Code 7913 provides a 40 percent rating for these symptoms.  Thus, a 40 percent rating is warranted from June 17, 2010, date of examination establishing that there was doctor prescribed regulation of activities.  The Board notes that the November 2017 examiner indicated that the Veteran does not require regulations of activities.  However, as the RO has not staged the rating after June 17, 2010, the Board will not lower the Veteran's rating after this date.  

However, a higher rating is not warranted.  In addition to the symptoms shown, a higher rating requires episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  As noted above, there is evidence of the need for insulin, a restricted diet, and regulation of activities.  As will be discussed, the Veteran also has complications that would not be compensable if separately evaluated, including hypertension and renal dysfunction.  Additionally, the June 2010 and November 2017 VA examination reports indicate that the Veteran has episodes of ketoacidosis or hypoglycemic reactions.  However, the record does not indicate that the Veteran's episodes of ketoacidosis or hypoglycemic reactions require hospitalization at least once per year or visits to a diabetic care provider twice a month.  

The June 2010 VA examination reports indicates hospitalization on average once per year, and the Veteran clarified at his August 2014 hearing that he has only been hospitalized once for his diabetes in 2013.  He clarified that he is treated at a hospital, not hospitalized, every 3-4 months.  The June 2010 examination report also reflects the Veteran's reports that he visited a diabetic care provider twice in the previous year, which are in line with the November 2017 examination findings that the Veteran visits a diabetic care provider less than twice a month.  At the hearing, the Veteran also indicated that he does not visit a diabetic care provider.  As the medical and lay evidence are consistent that the Veteran was not hospitalized at least once a year during the appeal period and does not visit a diabetic care provider at least twice a month, the requirements for a 60 percent rating have not been met.  

Given that provisions for a 60 percent rating are directly incorporated into the criteria for a 100 percent rating, it follows that as the requirements for a 60 percent rating are not met, the next higher rating under Diagnostic Code 7913 does not apply.  Tatum v. Shinseki.

In light of the evidence, the Board determines that a disability rating of 40 percent, but no higher, is warranted for the Veteran's diabetes from June 17, 2010.  

While the Board acknowledges and sympathizes with the Veteran's statements that his diabetes has caused major changes to his life, in rating his disability for VA purposes, the Board must rely on the rating criteria.  

Other Considerations 

The Board acknowledges that the Veteran has developed additional complications of his diabetes.  As a 100 percent rating for the service-connected diabetes is not warranted, diabetic complications have been evaluated by the Board separately.

Eye Conditions, to Include Blurred Vision

The Veteran reports subjective complaints of blurred vision associated with his diabetes.  The Veteran underwent a VA eye examination in October 2017.  The VA examiner indicated diagnoses of borderline glaucoma (suspect) in both eyes and nuclear sclerotic cataract of both eyes.  The examiner indicated that the current eye exam showed good eye pressures and ocular adnexa within normal limits.  The examiner indicated there is no diabetic retinopathy in either eye; the examiner further indicated there is no diabetic macular edema, diabetic retinal hemorrhages, or areas of diabetic retinal ischemia for either eye.  

As to the Veteran's blurred vision, the examiner indicated that the blurred vision is refractive error of hyperopia and presbyopia and that it is correctable to 20/20 for both eyes with spectacles.  The examiner opined that the Veteran's blurred vision is less likely than not due to his type II diabetes mellitus.  The examiner reasoned that as a refractive error, blurred vision occurs in the general population and is hereditary in nature or due to aging.  This assessment is also consistent with the July 2007 report from QTC Medical which noted the Veteran's blurred vision but indicates that the Veteran has none of the ocular complications of diabetes.  

As the October 2017 VA examiner physically examined the Veteran, considered his symptoms and history, applied accepted medical standards, and the assessment is consistent with other evidence of record, the Board finds the assessment probative.  As to the other eye conditions diagnosed, the examiner also opined that the conditions were less than likely due to the Veteran's diabetes and were conditions that occur in the general population due to hereditary, nature, or age.  As the probative evidence indicates that the Veteran does not have any diabetic eye conditions, the Veteran is not entitled to a separate rating for an eye condition.  

Hypertension 

Hypertension is evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104.  Diagnostic Code 7101 provides that diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control is rated 10 percent disabling.  

The Veteran underwent a VA hypertension examination in March 2015, which as noted, the Board determined is inadequate due to inconsistencies as to whether the condition is related to the Veteran's diabetes.  In November 2017, the Veteran underwent a new VA examination for his hypertension.  The examination report reflects the Veteran's reports that he takes daily medications to control his blood pressure.  He denied heart or kidney complications from his blood pressure.  The examiner indicated that the Veteran's treatment plan includes taking continuous medication for hypertension or isolated systolic hypertension.  The examiner also indicated the Veteran does not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  The Veteran's current blood pressure readings were 167/96; 168/112; 130/72; and average of 155/93.  

The probative evidence establishes that the Veteran does not have a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Also, his current blood pressure readings do not demonstrate diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Therefore, the Veteran is not entitled to a compensable rating for hypertension.  See 38 C.F.R. §§ 4.119, 4.104.  Thus, a separate rating for hypertension is not warranted.

Kidneys

Renal involvement in diabetes mellitus is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  This code directs that nephropathy be rated as renal dysfunction, which is rated under a general formula under 38 C.F.R. § 4.115a.  A noncompensable rating is warranted for albumin and casts with history of acute nephritis or for hypertension that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for albumin that is constant or recurring with hyaline and granular casts or red blood cells, or where there is transient or slight edema or hypertension rated at least 10 percent under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or there is a definite decrease in kidney function; or hypertension that is rated at least 40 percent under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 milligram percent; creatinine 4 to 8 milligram percent or where there is generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80 milligram percent; creatinine more than 8 milligram percent; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

The Veteran underwent a VA kidney conditions examination in March 2015, which as noted, the Board determined is inadequate due to inconsistencies as to whether the condition is related to the Veteran's diabetes.  A July 2016 DBQ for kidney conditions completed by Emory Hospital indicates that the Veteran has a kidney condition of diabetic nephropathy diagnosed in June 2016.  The examiner also indicated that the Veteran has hypertension.  The report indicates that continuous medication is part of the Veteran's treatment plan for his kidney condition.  The examiner did not provide a response as to whether the Veteran has renal dysfunction or requires regular dialysis.  However, the examiner indicated that the Veteran has recurring symptoms of renal dysfunction of weakness and markedly decreased function of other organ systems.  The DBQ requests a description if "markedly decreased function of other organ system" is indicated.  However, the examiner did not provide a description.  The report indicates that the Veteran never had kidney, uretal, or bladder calculi.  The report indicates that the Veteran does not have treatment for recurrent stone formation in the kidney, ureter or bladder and no symptoms of a recurrent urinary tract or kidney infection.  An attached July 2016 treatment report from Emory Hospital provides lab results showing BUN of 16, creatinine of 6.07, and EFGR or 770.  There was no indication of edema or of hyaline or granular casts.  

In November 2017, the Veteran also underwent a VA examination for kidney conditions.  The DBQ reflects the Veteran's reports that he had been told in the past that he had both blood and protein in his urine.  He reported that he had a work up for the hematuria and proteinuria.  He also reported that he thinks he had a kidney ultrasound but does not remember the results.  The examiner indicated diagnoses of hematuria, proteinuria.  The examiner indicated that the Veteran's treatment plan does not include taking continuous medication for the diagnosed condition.  The examiner indicated that the Veteran has renal dysfunction but does not require regular dialysis and does not have signs or symptoms due to renal dysfunction.  The examiner indicated that the renal tubular disorder is not symptomatic and that there are no frequent attacks of colic with infection.  The examiner also remarked that the Veteran has a normal creatinine.  Laboratory results were indicated to be BUN of 8.5, which was indicated to be normal.  The last three creatinine readings were indicated to be 41, 1.18, and 54, which were indicated as normal.  There was no indication of edema or of hyaline or granular casts.  

The Board acknowledges that the medical evidence is conflicting.  As the November 2017 examiner physically examined the Veteran, considered his history and symptoms, and assessed all rating criteria, the Board finds the assessment probative.  The Board notes that it has no reason to doubt the adequacy of the July 2016 DBQ completed at Emory Hospital.  However, as the DBQ completed by Emory is incomplete and did not provide a description of any marked organ dysfunction as requested in the DBQ, the Board affords more weight to the August 2017 VA DBQ.  As the most probative evidence indicates that the Veteran has no signs or symptoms associated with renal dysfunction, there is no basis upon which to rate renal dysfunction.  Thus renal dysfunction does not warrant a separate compensable rating.  
Effective Dates

The Veteran contends that he is entitled to an earlier effective date for his grant of service connection for tinea pedis and peripheral neruoapthy of the right lower extremity.  

In assigning effective dates, the general rule is that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. 

Prior to March 24, 2015, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating intent to apply for one or more benefits administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Tinea Pedis

The Veteran did not file a claim for this condition.  Rather, service connection arose from the claim for diabetes.  As service connection for tinea pedis arose from the claim for diabetes, the date of claim for tinea pedis is the date of claim for diabetes, which is September 25, 2006.  There is no communication or document earlier than September 25, 2006, indicating intent to file a claim for diabetes.  As to date entitlement arose for tinea pedis, at the June 17, 2010, VA examination, the examiner indicated a diagnosis of tinea pedis and opined that it is at least as likely as not secondary to the Veteran's diabetes.  As the basic criteria for entitlement to secondary service connection were established at this examination, the date entitlement arose is June 17, 2010.

As the evidence establishes that the date entitlement arose was later than the date of claim, the date entitlement arose, June 17, 2010, is the appropriate effective date.  38 C.F.R. § 3.400.    

Peripheral Neuropathy, Right Lower Extremity 

The Veteran also did not file a claim for this condition.  Service connection also arose from the claim for diabetes, which, as discussed, is September 25, 2006.  Thus, the date of claim for service connection for peripheral neuropathy of the right lower extremity is September 25, 2006.  As to date entitlement arose for peripheral neuropathy of the right lower extremity, at the June 17, 2010, VA examination, the Veteran reported tinging and numbness in both feet.  The examiner found decreased sensation to pinprick/pain and vibration of the right foot and indicated a diagnosis of peripheral neuropathy as a complication of diabetes.  As the basic criteria for entitlement to secondary service connection were established at this examination, the Board determines that date entitlement arose is June 17, 2010.

As the evidence establishes that the date entitlement arose was later than the date of claim, the date entitlement arose, June 17, 2010, is the appropriate effective date.  38 C.F.R. § 3.400.    


ORDER

An initial disability rating in excess of 20 percent for diabetes mellitus with hypertension and subjective reports of blurred vision prior to June 17, 2010, is denied.  

A disability rating in excess of 40 percent for diabetes mellitus with hypertension and subjective reports of blurred vision from June 17, 2010, is denied.  

Entitlement to an earlier effective date for service connection for tinea pedis is denied.  

Entitlement to an earlier effective date for service connection for peripheral neuropathy of the right lower extremity is denied.


REMAND

Additional steps must be taken to comply with VA's duty to assist regarding the claims for an earlier effective date for peripheral neuropathy of bilateral upper extremities and left lower extremity.

In an October 2017 rating decision following the previous remand, the RO granted an earlier effective date of March 13, 2015, for the Veteran's peripheral neuropathy of the bilateral upper extremities and an earlier effective date of June 10, 2011, for the Veteran's peripheral neuropathy of the left lower extremity.  The Veteran filed a timely notice of disagreement with this rating decision in November 2017.  38 C.F.R. § 20.201(b).  However as of date, no statement of the case has been issued for those matters.  Therefore, the Board is required to remand the claims for issuance of a statement of the case regarding these issues.  Manlincon v. West, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

The Veteran and his attorney should be provided a statement of the case as to the issues of entitlement to an earlier effective date than June 10, 2011, for the grant of service connection for peripheral neuropathy of the left lower extremity and an effective date earlier than March 13, 2015, for the grant of service connection for peripheral neuropathy of the bilateral upper extremities.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


